PUBLISHED ORDER

By order dated January 16, 2014, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including considering the points presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals not-for-publication memorandum decision, Matter of C.A.H., 49A02-1302-AD-129, 2013 WL 3832250 (Ind.Ct.App. July 23, 2013), should be reinstated as a memorandum decision. See Appellate Rule 65(D). Accordingly, the order granting transfer is VACATED, and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of *361this order to the Hon. Judge Nancy H. Vaidik, Chief Judge of the Court of Appeals; the Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/Reuters for publication on-line and in the bound volumes of this Court’s decisions.
All Justice concur, except DAVID and RUSH, JJ., who dissent from the denial of transfer.